ON REHEARING

                               UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-7657



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


ERNEST BAILEY,

                                                Defendant - Appellant.



                               No. 04-6556



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


ERNEST BAILEY,

                                                Defendant - Appellant.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, Senior District Judge.
(CR-00-152-MJG; CA-02-4025-MJG)


Submitted:   August 20, 2004                 Decided:   August 31, 2004
Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


No. 03-7657 affirmed; No. 04-6556 dismissed by unpublished per
curiam opinion.


Ernest Bailey, Appellant Pro Se. A. David Copperthite, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

               In appeal No. 03-7657, Ernest Bailey appeals the district

court’s order denying relief on his motion to vacate or modify

sentence under 28 U.S.C. § 2255 (2000). The district court granted

a     certificate      of        appealability          as   to    Bailey’s       claim       of

prosecutorial misconduct in his § 2255 motion.                               In an opinion

issued    on    January      28,       2004,    we   dismissed     Bailey’s      appeal       as

untimely.       Bailey petitioned for panel and en banc rehearing,

asserting that the district court had granted him an extension of

time in which to file a notice of appeal pursuant to Fed. R. App.

P. 4(a)(5)(A), and his notice of appeal was therefore timely filed.

Upon consideration of his petition, we granted panel rehearing in

an order filed on May 26, 2004.                 On rehearing, we have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. See United States v. Bailey, Nos.

CR-00-152-MJG; CA-02-4025-MJG (D. Md. filed July 31, 2003 & entered

Aug. 1, 2003).

               In   appeal       No.    04-6556,       Bailey     seeks   to    appeal    the

district court’s denial of his Fed. R. Civ. P. 60(b) motion seeking

reconsideration of the denial of his § 2255 motion.                          An appeal may

not be taken from the final order in a § 2255 proceeding unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).                A certificate of appealability will

not    issue    absent      “a    substantial          showing    of   the     denial    of   a


                                               - 3 -
constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).        A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 338

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).            We have independently reviewed

the record and conclude that Bailey has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately    presented    in   the

materials     before   the    court   and     argument    would   not   aid   the

decisional process.



                                                         No. 03-7657 AFFIRMED;
                                                         No. 04-6556 DISMISSED




                                      - 4 -